Title: To Benjamin Franklin from John Bradford, 25 February 1777
From: Bradford, John
To: Franklin, Benjamin


Sir
Boston 25th. Feby 1777
I have the Honour to transmit you this by Capt. John Adams, who goes express by order of Congress with dispatches for the Honble. Commissrs. at the Court of France, with orders to deliver them himself. The Secret Committee were desirous of making as valuable a Remittance as might be, to put the schooner in a set of Ballast, But it happens we have no Oil, pot Ash, or any other Article at market, which we usually send to the french Market. I have ship’d a hundred Tierces excellent Salmon, about three tuns Curriers Oil and a tun pot ash to the Address of Messrs. Pliarne Penet & Co. who are to advise with Wm. Lee and Thos. Morris Esqrs. if in Nants in the disposal of the small Cargo.
The Board of War here have desired to have some Goods sent from France on freight, and I have given the Capt. Orders, if the Articles ship’d, be not sufficient to put her in a proper set of Ballast, to take in as much on the account of this state as will answer that purpose.
The Agreeable Newes of your Arrival at the Court of France diffused a Joy throughout this Continent. May it please an Indulgent providence to Confirm your health, that you may in the evening of Life render your Country as important Services, as you have rendered the World heretofor.
You will see by the papers sir that ever since the 25th. Decr. we have been Gaining advantages of the Enemy, and its beyond doubt they are in miserable plight. General How has Staind and blasted his Character for ever, by Cruelly treating his prisoners but such is the Generosity of Americans we dont retaliate. I have the honour to be with the most profound Respects Sir Your most obedient and most Humble Servant
Jn. Bradford

I have the pleasure to Acquaint you that family Connections here are well as is your friend Doctor Cooper. I Rejoyce that the Honble. Mr. Lee is with you, am Glad he has come out from among them.
The Honble Benj Franklin Esqr.

 
Addressed: The Honble. Doctor Franklin / at / Paris
Notation: Bradford Boston 25 feb. 77.
